Citation Nr: 0405774	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-17 838A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) November 1985 decision 
that denied entitlement to service connection for bilateral 
defective hearing.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The veteran served on active military duty from March 1943 to 
November 1945.

The claim of CUE in a November 1985 Board decision denying 
service connection for bilateral defective hearing comes 
arises from a November 2002 motion.  


FINDINGS OF FACT

1.  The correct facts, as they were known at the time of its 
November 1985 decision, were before the Board, and the 
statutory and regulatory provisions extant at the time were 
correctly applied in the decision denying entitlement to 
service connection for bilateral defective hearing.

2. The Board's November 1985 decision did not include the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error


CONCLUSION OF LAW

The Board's November 1985 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA, Development Analysis

Initially, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law, however, has no bearing on the request 
for revision of the November 1985 Board decision on the basis 
of CUE.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001).

The veteran testified before the Board at a November 2002 
hearing including on the subject of CUE in the prior November 
1985 Board denial of service connection for defective 
hearing.  The representative then requested an opportunity to 
review the claims folder prior to Board adjudication of the 
CUE claim.  The claims folder was transferred to the 
representative for that review, and the representative 
thereafter filed a motion in November 2002 addressing the CUE 
claim.  

Whether there was  CUE in a November 1985 Board Decision

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), 
a motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.

(a) General. Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error. Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. (1) General. Review for 
clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made. (2) 
Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the VA not later than 90 days before 
such record was transferred to the Board for review 
in reaching that decision, provided that the 
documents could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new 
medical diagnosis that ''corrects'' an earlier 
diagnosis considered in a Board decision.  (2)  
Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

38 C.F.R. §  20.1403.  

"It must be remembered that clear and unmistakable error is 
a very specific and rare kind of error." Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b).  

A CUE is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  A 
valid claim for CUE requires some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on it face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  See Fugo, 6 Vet. App. 
40, 44 (1993).

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  A difference of opinion as to how the 
evidence was weighed is not CUE.  An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated."  Russell, quoted in Allin v. Brown, 6 
Vet. App. 207, 208 (1994).

As the Board noted in its November 1985 decision, the veteran 
served from March 1943 to November 1945 including service in 
a field military artillery battalion.  The Board further 
noted that there were no complaints, findings, or diagnosis 
of hearing loss in service, and that the veteran's service 
separation examination found normal hearing, at 15/15 for 
whispered voice in each ear.  

The Board noted that on VA examination conducted in May 1947 
there were no complaints of hearing loss and defective 
hearing acuity was not reported.  The Board did note that a 
June 1948 VA examination noted that hearing was at 6/15 for 
whispered voice bilaterally, and 15/15 for spoken voice 
bilaterally.  The Board further noted that at a VA 
examination in July 1949 the veteran's hearing was recorded 
as normal, with hearing acuity not recorded.   The Board also 
considered the veteran's testimony at a March 1985 hearing, 
where he described his exposure to artillery fire noise in 
service and his subsequent difficulties with high frequency 
hearing loss.  

Also then of record was a November 1983 letter and audiogram 
report from M. Lee Williams, M.D., assessing bilateral 
moderate hearing loss, with greater loss on the left.  Dr. 
Williams concluded that the hearing loss "could have been 
influenced significantly by artillery gunfire between 1942 
and 1945, plus a mild age [e]ffect."  (Emphasis added.)  

Finally, of record was a May 1985 VA examination report which 
showed bilateral hearing loss but did not offer an opinion as 
to the etiology of the disorder.

Based on this evidence, two of three members of a November 
1985 Board panel determined that the preponderance of the 
evidence was against the claim.  The claim was therefore 
denied.  The majority concluded that the preponderance of the 
evidence showed that bilateral defective hearing was not 
incurred or aggravated in service; and that sensorineural 
hearing loss was not manifested to a compensable degree 
within the first post-service year, so service connection was 
also not warranted on a presumptive basis.  The majority 
cited 38 U.S.C. §§ 310, 312, 313 and 38 C.F.R. § 3.307.   

The third member of the panel dissented, arguing that the 
claim should be granted by resolving reasonable doubt in the 
veteran's favor in light of a June 1948 VA examination report 
showing a bilateral whispered voice hearing impairment and 
the appellant's combat service.  Because of the dissent, 
three additional members were added to the panel, who each 
agreed with the majority opinion denying the claim.  The 
Chairman of the Board concurred with the majority opinion.  

The veteran now contends that there was CUE in that November 
1985 Board decision, based on the presence of evidence of 
hearing loss in June 1948, and based on failure of the 
majority opinion to apply 38 C.F.R. §§  3.303(d) and 
3.304(d).  Specifically, the representative contends that the 
veteran's Europe-African-Middle Eastern Campaign Medal 
established his participation in combat, and that this should 
have been considered and should have warranted a grant of 
service connection for bilateral defective hearing based on 
application of 38 C.F.R. § 3.304(d).   The veteran's 
representative alternatively contends that the November 1985 
decision was CUE by failing to agree with the dissenting 
opinion that there was reasonable doubt which should have 
been decided in the veteran's favor.  Further, the 
representative cited 38 C.F.R. § 3.303(d) to support the 
contention that the Board failed to appropriately consider 
the post-service medical evidence, and thereby failed find 
the evidence as a whole to be favorable to the claim, or 
otherwise failed to resolve reasonable doubt in the veteran's 
favor.  

In 1985, 38 C.F.R. §  3.304(d) provided as follows:

Combat.  Satisfactory lay or other 
evidence that an injury or disease was 
incurred or aggravated in combat will be 
accepted as sufficient proof of service 
connection if the evidence is consistent 
with the circumstances, conditions or 
hardships of such service even though 
there is no official record of such 
incurrence or aggravation.  

38 C.F.R. §  3.304(d).  See also 38 U.S.C.A. 1154(b).

Reviewing the November 1985 Board decision based on the law 
then in effect and the evidence then available, the 
undersigned finds no CUE in the Board's failure to discuss 
38 C.F.R. §  3.304(d) and the Board's decision not to grant 
service connection for hearing loss on the basis of 38 C.F.R. 
§  3.304(d) in its majority opinion.  Simply put, it was not 
established that the veteran had engaged in combat with the 
enemy at the time of the November 1985 Board decision.  The 
Europe-African-Middle Eastern Campaign Medal noted by the 
representative is not alone conclusive of the veteran having 
personally engaged in combat with the enemy.  

Even if combat with the enemy were established, in 1985 
38 C.F.R. §  3.304(d) did not mandate a grant of service 
connection for hearing loss, since the veteran's service 
separation examination is an official record showing no 
hearing loss in service.  With medical evidence from service 
showing the absence of hearing loss, lay evidence cannot be 
accepted pursuant to 38 C.F.R. § 3.304(d) as "sufficient 
proof" of incurrence.  A weighing of evidence, pursuant to 
38 U.S.C.A. § 5107(b), as cited by the Board in the November 
1985 decision, and not a mere presumption based on 38 C.F.R. 
§ 3.304(d), was for application.  

Hence, the Board in its November 1985 decision did not commit 
CUE in failing to grant the claimed benefit based on a 
38 C.F.R. § 3.304(d) presumption.  While the Board could have 
addressed 38 C.F.R. § 3.304(d) in its November 1985 decision, 
its failure to address that regulatory provision did not 
constitute CUE, because it is not absolutely clear, based on 
the facts then presented, that the application of that 
regulation would have resulted in the grant of the benefit 
sought.  38 C.F.R. § 20.1403(c).   Further, a disagreement as 
to how the facts were weighed or evaluated in 1985 cannot 
form the basis of a claim of clear and unmistakable error.  
See Luallen v. Brown, 8 Vet. App. 92 (1995).  Hence, the 1985 
finding that preponderance of the evidence weighed against 
the claim was not CUE.  

Further, the Board's failure to specifically cite 38 C.F.R. § 
3.303(d) did not constitute error that would have resulted in 
a manifestly different outcome.  The Board in its November 
1985 decision considered the post-service June 1948 VA 
examination findings, but found contrary evidence to outweigh 
that evidence.   A current reweighing of the evidence cannot 
be a basis of CUE.  Russell.  In 1985 there was no incorrect 
finding of facts, and there was no conclusion compelled by 
the evidence about which reasonable minds could not differ.  
38 C.F.R. § 20.1403(a).  

Last, the representative argues that the Board's failure to 
resolve reasonable doubt and find in the veteran's favor was 
somehow itself a basis of CUE.  But again, an opinion as to 
the weight of evidence cannot be a basis of CUE.  Russell.


ORDER

The November 1985 Board decision denying service connection 
for bilateral defective hearing was not clearly and 
unmistakably erroneous.  The benefit sought is denied.


	
                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



